Citation Nr: 0118351	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  01-03 895	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disability as a 
result of exposure to herbicides including Agent Orange (AO).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision dated in 
February 2001.


FINDING OF FACT

On July 10, 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal regarding the 
issue of entitlement to service connection for a skin 
disability as a result of exposure to herbicides including AO 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & supp. 2000); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



